DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-13 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/20/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 14-16, insofar as being supported by the elected species, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the subject matters that the cation of the salt ligand is cross-linkable; but it fails to clarify: with/to what/which ion or element the recited cation is definitely cross-linkable; and/or whether the recited cation is definitely cross-linked within the recited quantum dot(s); and/or whether the cation is cross-linkable or linked around a same quantum dot or around different quantum dots.
Claim 15 recites the subject matters that the hole transport layer is crosslinked with at  least a portion of the cations of the ligands of the quantum dots; but it fails to clarify: whether the recited crosslinking is definitely located at the boundary between the hole transport layer and the emission layer, or in the emission layer, or in the hole transport layer, or at/in more than one of these three locations. 
Claim 16 recites the subject matters that the electron transport layer is crosslinked with at least a portion of the cations of the ligands of the quantum dots; but it fails to clarify: whether the recited crosslinking is definitely located at the boundary between the electron transport layer and the emission layer, or in the emission layer, or in the electron transport layer, or at/in more than one of these three locations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 14-16, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US 2018/0151817).
Cho discloses a quantum dot-based light emitting device (Figs. 1-5), comprising a salt ligand (15, such as formed of an organic metal salt, or a salt of a metal halide, with cations of In, Mg, Ca, Cu, or Mo (see [0130] through [0137]; and such salt can naturally function as a ligand as it can be attached to the surface of the quantum dot) at an outer surface of the quantum dot, the salt ligand comprising an anion and a cation, the cation can naturally have/cause charge transporting properties, as such type of metal cation can naturally function and/or enhance hole transporting in/across the salt ligand.
Regarding claim 3, in addition, to what have been discussed above, it is further noted that the above cation can be naturally capable of being cross-linked as it can be formed of a polyvalent metal.
Regarding claim 14, in addition, to what have been discussed above, it is further noted that the above device further comprises: and an anode; a cathode; and an emissive layer disposed between the anode and the cathode, the emissive layer comprising the quantum dots.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References B-E are cited as being related to a QD-based light emitting structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SHOUXIANG HU/           Primary Examiner, Art Unit 2898